Citation Nr: 1727858	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal with respect to a December 2007 rating decision was filed.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter before the Board of Veterans' Appeals (Board) is whether a timely appeal was perfected with respect to a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A December 2007 rating decision to which the Veteran was notified by letter dated December 26, 2007, in pertinent part denied a claim for an increased rating for a disability manifested by loss of motion of the distal interphalangeal joint of the right middle finger as a residual of a laceration; denied claims for service connection for tinnitus, a low back injury, and tuberculosis; confirmed a prior denial of service connection for tinea cruris by an unappealed a March 1971 rating decision; and reopened and denied claims for service connection for hearing loss and hemorrhoids. 

2.  A VA Form 9 "Appeal to Board of Veterans' Appeals" (Form 9) received in June 2008 requested Decision Review Officer (DRO) review of the claims denied by the December 2007 rating decision listed above; argument there could reasonably be construed to be a timely expression of disagreement with the denial of these claims, thus constituting a notice of disagreement (NOD) with respect to these claims.    

3.  A statement of the case (SOC) issued to the Veteran on November 25, 2009, continued the denials of a claim for increased rating for a disability manifested by loss of motion of the distal interphalangeal joint of the right middle finger as a residual of a laceration and the denials of the claims for service connection for tinnitus, a low back injury, and tuberculosis and found that new and material had not been received to reopen claims for service connection for tinea cruris, hearing loss, and hemorrhoids.  

4.  No document, to include with consideration of the "Postmark Rule," was filed within the time limit for filing a substantive appeal with respect to the December 2007 rating decision.  

CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal with respect to the December 2007 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, as  the Veteran was afforded an initial adjudication of the matter of whether a timely substantive appeal with respect to a December 2007 rating decision was filed by way of an April 2011 SOC, the Board's consideration of this matter herein is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   
 
The Board may address questions pertaining to jurisdictional authority, including whether a substantive appeal was timely at any stage of the proceedings.  38 C.F.R. § 20.101.  VA regulations provide that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  Id. 

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302.  When computing the time limit for filing, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed, but if a postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  Saturdays, Sundays, and legal holidays are excluded when calculating the five day period.  Id.  Exceptions to the general rule include when a Veteran submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a Supplemental SOC (SSOC), then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the one year appeal period.  38 C.F.R. § 20.302 (2016).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id. 

Setting forth the procedural history with the above criteria in mind, a December 2007 rating decision, to which the Veteran was notified by letter dated December 26, 2007, in pertinent part denied a claim for increased rating for a disability manifested by loss of motion of the distal interphalangeal joint of the right middle finger as a residual of a laceration; denied claims for service connection for tinnitus, a low back injury, and tuberculosis; confirmed a prior denial of service connection for tinea cruris by an unappealed a March 1971 rating decision; and reopened and denied claims for service connection for bilateral hearing loss and hemorrhoids. 

In a VA Form 9 received in June 2008, with the Veteran therein stating "I am not asking for an appeal at this time," the Veteran requested DRO review of the claims denied by the December 2007 rating decision listed above.  Argument included in this VA Form 9 included the Veteran's report of treatment for a skin condition at the Dallas VA Medical Center, with the last such visit reported by the Veteran to have resulted in his skin condition being identified as tinea cruris because, according to the Veteran, the VA physician stated that VA had identified the skin condition as such in 1971.  The Veteran did not specify the date of such treatment, and review of the evidence does not reveal a medical record as described by the Veteran. 

Thereafter, a July 2008 letter from the RO informed the Veteran that a VA Form 9 is typically submitted by a claimant after the completion of an SOC; that the Veteran's June 2008 VA Form 9 could be accepted as an NOD to begin the appeal process if he chose to do; and enclosed a VA Form 21-4138 "Statement in Support of Claim" for his completion.  In point of fact, and as acknowledged by the RO in the April 2011 SOC, the June 2008 VA Form 9 should have been accepted as a valid NOD, notwithstanding the Veteran's indication therein that he was not requesting an appeal, as it could reasonably be construed to be a timely expression of disagreement with the denial of the specified issues by the December 2007 rating decision.  See 38 C.F.R. § 20.201.   

In August 2008, a duplicate of the argument with respect to the same issues contained in the June 2008 VA Form 9 was received from the Veteran, although the Veteran specified therein that he was "appealing" these issues.  The RO returned this statement to the Veteran later in August 22, 2008, indicating that it was a duplicate of the June 2008 VA Form 9.  

In May 2009, the RO received a phone call from the Veteran inquiring about his August 2008 correspondence and expressing his intent to appeal.  In August 2009, a statement was received from the Veteran noting that he wanted to make it clear that he disagreed with the December 2007 rating decision; attached copies of the previous correspondence; and argued that the two documents in question were not duplicates, noting the difference in language used in the second, in which he stated "I am asking for an appeal."  

Ultimately, the RO accepted the August 2008 correspondence as a valid NOD, and issued a letter in August 2009 (contained in the "Legacy Content Manager Documents electronic file pertaining to the Veteran) explaining the DRO process.  This letter informed the Veteran that if the DRO could not grant his appeal, an SOC would be issued.  This letter also noted that if the Veteran did not agree with any denials in the SOC and wished to continue his appeal, he needed to submit a substantive appeal so his case can be sent to the BVA, and that the instructions on how to file a substantive appeal would be provided in the letter accompanying the SOC.  

Thereafter, an SOC was issued to the Veteran on November 25, 2009, that continued the denials of the claim for an increased rating for a disability manifested by loss of motion of the distal interphalangeal joint of the right middle finger as a residual of a laceration; the denials of the claims for service connection for tinnitus, a low back injury, and tuberculosis; and found that new and material had not been received to reopen claims for service connection for tinea cruris, hearing loss, and hemorrhoids.  

The letter that accompanied the SOC informed the Veteran that in order to complete his appeal, a substantive appeal had to be filed.  This letter also informed the Veteran that a substantive appeal had to be filed within  60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of notification of the decision in question.  As such, since the Veteran was notified of the December 2007 rating decision on appeal on December 26, 2007, the one-year period following this rating decision had already expired, and the Veteran thus had 60 days following the November 25, 2009 SOC-January 26, 2010-to submit his Substantive Appeal.  [In calculating the due date for the submission of a substantive 
appeal, the first day of the specified period is excluded and the last day is included.  See 38 C.F.R. § 20.305(b).]  

In making the above determination, the Board notes that to the extent the Veteran has stated that the failure of the November 2009 SOC to list as evidence for consideration any VA outpatient treatment reports dated after April 6, 2008, necessitated the completion of an SSOC, thereby warranting an extension of the appeal period under 38 C.F.R. § 20.302(b)(2), a review of the VA outpatient records does not reveal any evidence pertinent to the claims at issue that would have triggered the necessity of an SSOC pursuant to 19.31 (2016).  In this regard,  records from treatment by the VA physician in 2008 and 2009 referenced by the Veteran in his June 2008 VA Form 9 does not reveal any statement from this physician indicating that the Veteran had tine cruris or any other skin condition that was related to service. 

The Veteran expressed disagreement with the claims denied in the November 2009 SOC in a communication received on February 8, 2010.  As there is no postmark for this communication, under the "Postmark Rule," the date of receipt of the Veteran's substantive appeal is five days earlier, excluding Saturdays and Sundays (February 6 and 7) than February 8, 2010, which in the instant case is February 1, 2010.  Thus, as the substantive appeal was due January 26, 2010, the Veteran's substantive appeal was not timely.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.200.  Accordingly, the Veteran's appeal is denied.

In making the above determination, the Board is sympathetic to the matters raised by the Veteran as to the "unfairness" of his appeal not being considered timely-to include the delay in the SOC being issued due to the RO not initially accepting the June 2008 VA Form 9 as an NOD; the holidays during the time in question; and the fact that the February 2010 communication was received so shortly after the expiration of the appeal period-but the Board is bound in its decisions by relevant statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014).  In short, the Board is simply without authority to grant the Veteran's claim because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

A substantive appeal with respect to a December 2007 rating decision was not timely filed and the appeal is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


